Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum Corporation to Acquire WIN Energy Corporation CALGARY, Sept. 17 /CNW/ - Compton Petroleum Corporation ("Compton") and WIN Energy Corporation ("WIN") jointly announce that Compton will acquire, by way of a statutory plan of arrangement, all of the issued and outstanding common shares of WIN for cash consideration of $0.37 (thirty-seven cents) per common share and all of the issued and outstanding warrants of WIN for cash consideration of $0.01 (one cent) per warrant. The total value of the transaction is approximately $24 million (before transaction costs). "We are pleased to announce the proposed acquisition of WIN," said Ernie Sapieha, President & C.E.O. of Compton. "This transaction fits with our strategy of continued growth in our core areas and our focus on unconventional natural gas resource plays. The acquisition of WIN creates significant operational synergies at Callum/Cowley and represents a strategic complement to Compton's Callum property - a thrusted, overpressured unconventional gas play. With the acquisition, we will nearly double our acreage position to 223 sections in this core future growth property, and will result in Compton having the dominant land and infrastructure position on the Callum/Cowley trend." Robert Iverach, Chairman of WIN, added, "Compton, with its existing strong presence in the area and expertise in the development of these complex reservoirs, is the logical company to acquire WIN." << Transaction Highlights - WIN has 68,000 gross (53,600 net) acres of undeveloped land in Alberta and 93,600 gross (79,000 net) acres of exploratory land on a 10 year lease in Montana. The Cowley lands in Alberta are concentrated on the same thrusted Belly River trend as Compton's Callum area to the north; - WIN has 100% ownership of a one year old 10 MMCFD (thousand cubic feet per day) sweet gas plant in the Cowley area, some 22 miles south of Compton's Callum gas plant. This plant has been designed for easy expansion to 20 MMCFD with the installation of compression, and the primary pipeline infrastructure is in place, with a 35 kilometres 6 and 8 inch trunk line system through three townships of WIN and Compton interest lands. The plant is currently processing approximately 4 MMCFD of WIN and third party gas, with potential for future growth of processing revenues due to its strategic location. The cost of the plant was approximately $8 million; - Additionally, WIN has a strategic proprietary interest in 55 kilometres of 2D seismic and a new 36 square mile 3D seismic survey surrounding the best producing wells on the WIN lands. Only WIN's newest well has been drilled on this 3D survey, which will allow for optimal placement of future well locations over the most prolific areas in the complex thrust belt. The seismic was shot in late 2006 at a cost in excess of $3 million; - Compton has completed an internal evaluation of the proved plus probable reserves of the existing producing wells only, effective September 1, 2007, and has ascribed 353 MBOE (thousand barrels of oil equivalent) to the Cowley Property. The resultant reserve acquisition metrics (net of undeveloped land, seismic, and the gas plant value) are $28.19/boe (barrel of oil equivalent); - The corresponding production acquisition metric (net of undeveloped land, seismic, and the gas plant value) is $45,200/boepd (barrel of oil equivalent per day), based on WIN's current production of approximately 220 boepd (1.2 MMCFD and 20 bpd (barrels per day) of high quality condensate); and - WIN has income tax pools of approximately $52 million. >> Upon completion of the transaction, Compton will become the dominant operator of the Foothills Belly River trend from Township 6 to Township 14 W5M. In this capacity, Compton will continue to work with local residents and stakeholders to ensure that Compton employs the high standards of environmental protection and sustainable development that have been the hallmark of both WIN's and Compton's operations in this area of the province.
